                 Case 2:18-cr-00220-JAM Document 17 Filed 03/29/21 Page 1 of 5

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           Case No. 2:18-CR-0220-JAM

12                                Plaintiff,
                                                         STIPULATION AND PROTECTIVE ORDER
13                           v.                          REGULATING DISCOVERY

14   FRANCELINO MARIO ALVES,

15                                Defendant.

16

17

18          Pursuant to Federal Rule of Criminal Procedure 16(d), the United States, by and through

19 Assistant U.S. Attorney David W. Spencer, and defendant Francelino Mario Alves, through his counsel

20 of record (“Defendant” and “Defense Counsel”), stipulate and agree, and respectfully request that the
21 Court order as follows.

22          1.      This Court may enter protective orders pursuant to Rule 16(d) of the Federal Rules of

23 Criminal Procedure, and its general supervisory authority;

24          2.      The Government has in its possession audio recordings, video recordings, and

25 photographs that identify a law enforcement undercover agent and/or confidential source by voice or by

26 photograph/video. Production of this material is either required under the Government’s discovery

27 obligations, or even if not required, may facilitate the Defendant’s trial preparation. This discovery will

28


      STIPULATION AND ORDER REGULATING                   1
      DISCOVERY
                 Case 2:18-cr-00220-JAM Document 17 Filed 03/29/21 Page 2 of 5

 1 be considered “Protected Material” as described in this stipulation and order, as will any other discovery

 2 marked as Protected Material.

 3          3.       The purpose of this stipulation and order is to establish the procedures that must be

 4 followed by Defense Counsel, any designated employees, and any other individual who receives access

 5 to any Protected Material in this case and the information therein.

 6          4.       The Government shall produce the aforementioned Protected Material to Defense

 7 Counsel, designating the discovery with the bates prefix, “ALVES_PM_.” This discovery, and any

 8 subsequent material discovered by the Government to Defense Counsel using the bates-prefix, shall be

 9 considered Protected Material.

10          5.       All Protected Material in this case is now and will forever remain the property of the

11 Government. It is entrusted to Defense Counsel only for purposes of representing his/her Defendant

12 during the pendency of this case.

13          6.       Defense Counsel shall not give any Protected Material to any person other than Defense

14 Counsel’s staff assisting in preparation of the present case. The term “staff” shall explicitly include only

15 attorneys, paralegals, legal assistants, retained experts, and investigators assisting Defense Counsel in

16 the present matter. The term excludes any other defendant in this matter or any other pending matter

17 against the Defendant; any person involved in any case in which discovery concerning the Defendant is

18 produced; and any other person other than those specifically authorized to see Protected Material under

19 this paragraph.

20          7.       Any person receiving access to the Protected Material from Defense Counsel shall be

21 bound by the same obligations as Defense Counsel and, further, may not give any Protected Material to

22 anyone.

23          8.       No members of any of the Defendant’s family, friends of the Defendant, personal or

24 professional associates of the Defendant, or any other person affiliated with the Defendant shall be given

25 access to any Protected Material or its contents in any manner, for any reason.

26          9.       Defense Counsel may make copies of Protected Material and may take written or typed

27 notes summarizing it in connection with preparation of the case. If necessary to the litigation of the

28 instant matter, Defense Counsel may also have audio or video forms of Protected Material transcribed.


      STIPULATION AND ORDER REGULATING                    2
      DISCOVERY
               Case 2:18-cr-00220-JAM Document 17 Filed 03/29/21 Page 3 of 5

 1 All notes, copies, duplicates, summaries, transcripts, or other representations of or concerning the

 2 information in the Protected Material comprises “Protected Material” itself, must be affixed with the

 3 corresponding bates numbers and the “Protected Material” ledger, and is subject to all terms of this

 4 stipulation and order.

 5          10.     Defense Counsel shall maintain a list of persons to whom any Protected Material is being

 6 or has been given. Such persons shall be provided with a copy of the executed version of this stipulation

 7 and order, shall sign their full names to a copy, and shall in writing acknowledge that they understand its

 8 terms and are bound by it. If Defense Counsel is replaced for any reason, or if new counsel is appointed

 9 in any phase of the matter, the new counsel shall not have access to any Protected Material until and

10 unless they sign a copy of this stipulation and order, under the terms described in this paragraph.

11          11.     Defense Counsel may use the Protected Material in the defense of his/her Defendant in

12 the instant case in any manner deemed essential to adequately represent him (i.e., in motions that are

13 filed under seal, if necessary; in ex-parte applications as may be needed; and in reproducing and

14 summarizing Protected Material for use in trial preparation summaries, exhibits and as evidence, as may

15 be needed), consistent with this stipulation and order as it shall be originally prepared and signed.

16          12.     In the event Defense Counsel needs to use any Protected Material in a manner not

17 authorized under this stipulation and order, Defense Counsel is entitled to seek to have this stipulation

18 and order amended by the District Court, after having given notice to counsel for the Government, in a

19 hearing before the District Court, in order to meet the obligations under the Sixth Amendment to the

20 United States Constitution.
21          13.     Defense Counsel and any authorized members of Defense Counsel’s staff are authorized

22 to review with his/her Defendant the contents of the Protected Material. Defense Counsel and

23 authorized members of her staff, however, are prohibited from in any way giving his/her Defendant any

24 Protected Material or copies of any of the Protected Material. This prohibition will not extend to

25 Defense Counsel providing to Defendant transcriptions of portions of the video or audio recordings or

26 still images from the video recordings that depict only the Defendant and no other persons. This

27 / / /

28 / / /


      STIPULATION AND ORDER REGULATING                   3
      DISCOVERY
              Case 2:18-cr-00220-JAM Document 17 Filed 03/29/21 Page 4 of 5

 1 prohibition also will not extend to the Defendant viewing the Protected Material in open court should

 2 any of these materials or summaries thereof be used in the litigation of this case.

 3                                                       Respectfully Submitted,
 4                                                       PHILLIP A. TALBERT
                                                         Acting United States Attorney
 5
     DATE: March 26, 2021                                /s/ David W. Spencer____
 6                                                       DAVID W. SPENCER
                                                         Assistant U.S. Attorney
 7

 8
     Dated: March 26, 2021                               _/s/ Noa Oren__________
 9                                                       NOA OREN
                                                         Attorney for defendant Francelino Mario Alves
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION AND ORDER REGULATING                   4
      DISCOVERY
              Case 2:18-cr-00220-JAM Document 17 Filed 03/29/21 Page 5 of 5

 1                                                      ORDER

 2          Based upon the agreement of the parties and pursuant to Rule 16(d) of the Federal Rules of

 3 Criminal Procedure, the Court adopts the proposed stipulation regulating certain discovery in this case.

 4 IT IS HEREBY ORDERED that each of the terms described in the stipulation of the parties shall govern

 5 the Protective Material as defined in the stipulation in this case.

 6          IT IS SO ORDERED.

 7 Dated: March 29, 2021

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28
